Citation Nr: 0628217	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as residual of head trauma.

2.  Entitlement to an increased disability rating greater 
than 10 percent for an upper-right-chest scar with history of 
right pneumothorax and left hydrothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a video 
hearing in February 2005.  A transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  There is no association between the current diagnosed 
migraine headaches and the veteran's period of active service 
from January 1962 to January 1965.

2.  The veteran's service connected upper-right-chest scar is 
well-healed and approximately 2 cm x 1.5 cm in size.  All 
pain associated with the scar is due only to direct pressure 
on the scar itself, such as with palpation.  The scar is not 
unstable or subject to ulceration.  
    

CONCLUSIONS OF LAW

1.  Service connection for headaches, claimed as residual of 
head trauma, is not found.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

2.  The criteria for an increased disability rating of 
greater than 10 percent for an upper-right-chest scar with 
history of right pneumothorax and left hydrothorax have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for headaches, claimed 
as residual of head trauma.  While in service in 1963, the 
veteran was involved in an accident in which his jeep 
overturned, causing transitory loss of memory and back pain 
with difficulty breathing.  In his November 1964 separation 
examination, the veteran indicated that he experienced 
frequent or severe headaches, but also indicated that he did 
not experience them in the previous year.  

The veteran's post-service medical records indicate 
subjective complaints of recurrent frontal headaches with no 
vomiting.  He currently complains of a chronic headache in 
the frontal regions, bilaterally, that is usually dull 
numbness and pain but which occasionally flare-up once per 
week and last one to five days.  He also complains of 
photophobia, phonophobia, and photopsia with throbbing pain 
and blurred vision.  

The veteran was afforded a VA examination in January 2006 to 
determine the etiology of his headaches, in which the VA 
examiner reviewed the veteran's entire claim file.  The 
examiner found the veteran's condition to be a classic (with 
aura) anterior bi-frontal and retro-orbital migraine 
headache.  

The examiner opined that the veteran's description of his 
headaches is inconsistent throughout his records and that 
there was no objective evidence available for him to 
determine where the pain exists, if the pain exists, or the 
pain's intensity.  The Board finds this statement provides 
evidence against this claim.   

Noting that the veteran had a headache that was significant 
enough to report upon his separation, and which was 
apparently not present at the time of his enlistment, the 
examiner concluded that piecing together any further evidence 
to give an opinion would be pure speculation. 

The Board finds this medical report to be highly probative 
and, overall, provides evidence against this claim, 
indicating an association between service and the current 
disorder could only be based on speculation and citing 
medical records which indicate either no headaches or 
headaches at different points on the veteran's head, 
providing evidence against this claim.   

The examiner clearly indicates that the headaches have been 
reported only sporadically during the veteran's lifetime and 
not always in the same location, as the veteran has 
contended, providing evidence against this claim.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The Board finds that the post-service medical record, as a 
whole, indicating a disorder that did not begin until years 
after service, provides evidence against this claim.  While 
the veteran noted a headache when he left service, this is 
not a basis to conclude that the veteran had the same 
headache 41 years later.  The veteran's own contentions are 
found to be outweighed by this evidence. 

With regard to the scar, disability ratings are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 38 C.F.R. pt. 4.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The veteran generally informed of the change in the rating 
schedule through statements of the case and rating decisions, 
and had ample opportunity to present additional evidence or 
argument on the affected issues.  There is no indication of 
additional evidence or argument to submit.  Accordingly, the 
Board may consider each version of the regulations without 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  Under Code 7800, disfiguring 
scar of the head, face, or neck warrants a 10 percent rating 
if the disability is moderate and disfiguring.  A 30 percent 
rating is warranted when disability is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 10 percent 
evaluation is assigned when the disability has one 
characteristic of disfigurement.  The next higher rating of 
30 percent is awarded when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
rating is assigned for a scar on other than the head, face, 
or neck, that are deep (associated with underlying soft 
tissue damage) or that cause limited motion with area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is award if the area or areas exceeds 12 square inches 
(77 sq. cm.).  38 C.F.R. 4.118, Diagnostic Code 7801.  If a 
scar on other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. 4.118, Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar may be assigned a maximum 10 
percent rating.  38 C.F.R. 4.118, Diagnostic Code 7803.  
Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating.  38 
C.F.R. 4.118, Diagnostic Code 7804.  Finally, a scar may also 
be evaluated based on limitation of function of the affected 
part.  38 C.F.R. 4.118, Diagnostic Code 7805.

The veteran's upper-right-chest scar is currently rated as 10 
percent disabling under Code 7805.  The Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating greater than 10 percent 
under any diagnostic code version.  38 C.F.R. § 4.7.  The 
veteran has a mid-chest scar slightly above the nipple on the 
right side in the mid-clavicular line.  The scar was 
sustained in 1963 as a result of a chest tube insertion and 
it is well healed and approximately 2 cm x 1.5 cm in size.  
The veteran states that lying down on the right side of his 
chest laterally causes pain deep down on the right side of 
his lower chest.  All of the pain associated with the scar is 
due only to direct pressure on the scar itself such as 
palpation.  The veteran characterizes his lower left chest 
pain as something inside his lung cavity that he can feel 
moving and hurting.  

The veteran was afforded a VA examination in January 2006, in 
which the examiner found that the scar is not unstable or 
subject to ulceration.  There were no other functional 
impairments or residuals of the upper-right-chest scar except 
for the veteran's subjective complaints of pain, only with 
direct palpation of the scar which increases with deeper 
palpation on the scar directly.  The examiner opined that if 
the veteran were working, the scar would not have minimal to 
no effect at all on his ability to work except under 
conditions of certain reaching above his head or lifting a 
weight in front of him that might cause point pain.  The 
examiner concluded that the only significant pain of which 
the veteran complains concerns an internal interthoracic-type 
of pain in the lower half of the right chest that is in no 
way related to the scar.  

The Board finds this report to be highly detailed, of great 
probative value, and provides evidence against this claim.  
The post-service medical record is found to fully support the 
findings made in January 2006.

The scar measures only 2 centimeters in length and has no 
associated symptoms or disfigurement.  In fact, as shown in 
the January 2006 VA examination, the veteran denies any real 
problems with the scar itself.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for upper-right-
chest scar with history of right pneumothorax and left 
hydrothorax under either version of the regulations.  38 
C.F.R. § 4.3.        

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, the evidence does not reflect, and the veteran does 
not allege, exceptional or unusual circumstances, such as 
frequent hospitalization. Id.  The veteran was occupied as a 
bus operator for 22 years until he was asked to retire in 
2000.  Thus, there is no suggestion that the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated April 2001 and July 
2005, as well as information provided in the March 2003 
statement of the case and February 2004 and February 2006 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2003 statement of the case and February 
2006 supplemental statement of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not specifically informed by the RO 
to provide all relevant evidence in his possession prior to 
the January 2002 rating decision on appeal in accordance with 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Board emphasizes that the veteran was notified that it was 
his responsibility to give VA any evidence pertaining to his 
claims by letter dated July 2005.  In addition, the veteran 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of a May 2006 letter, the 
veteran was explicitly provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating and establish an effective date for 
his service-connected disabilities.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and multiple VA examinations.  In addition, the 
veteran provided private physician records and statements as 
well as lay evidence in the form of personal statements and 
hearing testimony.  There have been no allegations of 
outstanding evidence.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A.  § 5103A.      

ORDER

Service connection for headaches is denied.     

An increased disability rating greater than 10 percent for an 
upper-right-chest scar with history of right pneumothorax and 
left hydrothorax is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


